Name: 84/203/EEC: Commission Decision of 8 February 1984 on the clearance of the accounts presented by the Italian Republic in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1979 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-04-26

 Avis juridique important|31984D020384/203/EEC: Commission Decision of 8 February 1984 on the clearance of the accounts presented by the Italian Republic in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1979 (Only the Italian text is authentic) Official Journal L 110 , 26/04/1984 P. 0015 - 0016+++++( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 367 , 31 . 12 . 1980 , P . 87 . ( 3 ) OJ NO L 186 , 16 . 8 . 1972 , P . 1 . ( 4 ) OJ NO L 221 , 12 . 8 . 1978 , P . 6 . ( 5 ) OJ NO L 38 , 10 . 2 . 1983 , P . 30 . ( 6 ) OJ NO L 40 , 12 . 2 . 1983 , P . 55 . COMMISSION DECISION OF 8 FEBRUARY 1984 ON THE CLEARANCE OF THE ACCOUNTS PRESENTED BY THE ITALIAN REPUBLIC IN RESPECT OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION , EXPENDITURE FOR 1979 ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 84/203/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 3509/80 ( 2 ) , AND IN PARTICULAR ARTICLE 5 ( 2 ) THEREOF , AFTER CONSULTING THE FUND COMMITTEE , WHEREAS , UNDER ARTICLE 5 ( 2 ) ( B ) OF REGULATION ( EEC ) NO 729/70 , THE COMMISSION , ON THE BASIS OF THE ANNUAL ACCOUNTS PRESENTED BY THE MEMBER STATES , CLEARS THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES REFERRED TO IN ARTICLE 4 OF THAT REGULATION ; WHEREAS ITALY HAS TRANSMITTED TO THE COMMISSION THE DOCUMENTS REQUIRED TO CLEAR THE ACCOUNTS FOR 1979 ; WHEREAS THE LATTER HAS CARRIED OUT ON-THE-SPOT INSPECTIONS AS PROVIDED FOR IN ARTICLE 9 ( 2 ) OF REGULATION ( EEC ) NO 729/70 ; WHEREAS ARTICLE 8 OF COMMISSION REGULATION ( EEC ) NO 1723/72 OF 26 JULY 1972 ON THE CLEARANCE OF THE ACCOUNTS OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION ( 3 ) , PROVIDES THAT THE DECISION TO CLEAR THE ACCOUNTS MUST INCLUDE THE DETERMINATION OF THE AMOUNT OF EXPENDITURE INCURRED IN EACH MEMBER STATE DURING THE FINANCIAL YEAR IN QUESTION RECOGNIZED AS CHARGEABLE TO THE FUND , GUARANTEE SECTION , AND ALSO THE DETERMINATION OF THE AMOUNT OF THE COMMUNITY'S FINANCIAL RESOURCES STILL AVAILABLE IN EACH MEMBER STATE ; WHEREAS UNDER ARTICLES 2 AND 3 OF REGULATION ( EEC ) NO 729/70 , ONLY REFUNDS ON EXPORTS TO NON-MEMBER COUNTRIES AND INTERVENTION INTENDED TO STABILIZE AGRICULTURAL MARKETS , RESPECTIVELY GRANTED AND UNDERTAKEN ACCORDING TO COMMUNITY RULES WITHIN THE FRAMEWORK OF THE COMMON ORGANIZATION OF AGRICULTURAL MARKETS , MAY BE FINANCED ; WHEREAS THE INSPECTIONS CARRIED OUT SHOW THAT PART OF THE EXPENDITURE DECLARED , TOTALLING LIT 27 558 056 846 , DOES NOT SATISFY THE REQUIREMENTS OF THESE PROVISIONS AND MUST THEREFORE BE DISALLOWED ; WHEREAS THE MEMBER STATE HAS BEEN FULLY INFORMED OF THIS DEDUCTION AND HAS HAD THE OPPORTUNITY TO STATE ITS VIEWS THEREON ; WHEREAS THE DISALLOWED EXPENDITURE INCLUDES AN AMOUNT OF LIT 5 796 083 855 FOR REDUCED-PRICE BUTTER FOR DIRECT CONSUMPTION IN THE COMMUNITY ; WHEREAS INFORMATION KNOWN TO THE COMMISSION AT PRESENT DOES NOT , HOWEVER , EXCLUDE THE POSSIBILITY THAT THIS EXPENDITURE OR PART OF IT MAY IN FACT QUALIFY ; WHEREAS IN ORDER NOT TO DELAY THE PRESENT DECISION , IT IS APPROPRIATE TO PROVIDE THAT THIS EXPENDITURE MAY STILL BE RECOGNIZED WHEN THE 1980 ACCOUNTS ARE CLEARED ON CONDITION THAT THE MEMBER STATE SUPPLIES THE NECESSARY EVIDENCE JUSTIFYING COMMUNITY FINANCING ; WHEREAS THE DISALLOWED EXPENDITURE ALSO INCLUDES AN AMOUNT OF LIT 10 471 200 355 FOR THE DISTILLATION OF TABLE WINES UNDER REGULATION ( EEC ) NO 1944/78 ( 4 ) ; WHEREAS THE ITALIAN REPUBLIC HAS , HOWEVER , APPEALED AGAINST COMMISSION DECISIONS 83/37/EEC ( 5 ) AND 83/48/EEC ( 6 ) , WHICH CONCERN A SIMILAR MATTER ; WHEREAS , IN THE LIGHT OF THE JUDGMENT OF THE COURT OF JUSTICE IN THE ABOVEMENTIONED CASES THE COMMISSION WILL REVIEW ITS PRESENT DECISION IN THE COURSE OF THE FIRST ACCOUNTS CLEARANCE OPERATION SUBSEQUENT TO THE COURT'S RULING ; WHEREAS THIS DECISION CANNOT AFFECT THE RESULTS OF THE INVESTIGATIONS NOW BEING CARRIED OUT INTO THE OILS AND FATS SECTOR WITH REGARD TO THE AID TO THE PRODUCTION OF OLIVE OIL , HAS ADOPTED THIS DECISION : ARTICLE 1 THE EXPENDITURE BY THE ITALIAN REPUBLIC RECOGNIZED AS CHARGEABLE TO THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION , IN RESPECT OF THE 1979 FINANCIAL YEAR TOTALS , IN ACCORDANCE WITH THE ANNEX , LIT 1 446 701 544 283 . ARTICLE 2 THE FINANCIAL RESOURCES AVAILABLE AT THE END OF 1979 TOTALS , IN ACCORDANCE WITH THE ANNEX , LIT 170 686 473 370 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 8 FEBRUARY 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX CLEARANCE OF THE ACCOUNTS CONCERNING THE EXPENDITURE FINANCED BY THE EAGGF , GUARANTEE SECTION , FOR 1979 ( LIT ) 1 . FUNDS AVAILABLE AFTER CLEARANCE OF 1978 ACCOUNTS 128 388 017 653 2 . ADVANCES RECEIVED FOR 1979 1 489 000 000 000 3 . TOTAL FUNDS AVAILABLE TO COVER EXPENDITURE FOR 1979 1 617 388 017 653 4 . EXPENDITURE RECOGNIZED FOR 1979 : ( A ) EXPENDITURE DECLARED 1 474 259 601 129 ( B ) EXPENDITURE DISSALLOWED 27 558 056 846 - OF WHICH , DEFINITIVE DECISION DEFERRED TO 1980 16 267 239 210 ( C ) EXPENDITURE RECOGNIZED 1 446 701 544 283 5 . FUNDS AVAILABLE AFTER CLEARANCE OF 1979 ACCOUNTS 170 686 473 370